Exhibit 10.2

September 8th, 2006

Nick Shamlou

47669 Fremont Blvd.

Fremont, CA 94538, USA

Dear Nick:

I am very pleased to offer you a position with Ikanos Communications (the
“Company”) as Vice President, World-Wide Sales reporting to me, in my capacity
as Chief Executive Officer. We would like your start date to be as soon
reasonable, but no later than Monday, September 18, 2006. Reference checks have
been satisfactorily met.

We are pleased to offer you an annual salary of $200,000.00, which will be paid
to you bi-weekly. Also, we are pleased to offer you a comprehensive package of
employee benefits including health, dental, vision, income protection and a 401
(k) savings plan. We will cover you and your family through our world-wide
health coverage during the interim period prior to your relocation back to the
US. You will be eligible to accrue fifteen days of paid time-off per year. This
time may be used for vacation, personal time off or sick time. In addition,
Ikanos observes eight scheduled holidays and two floating holidays per year. For
this calendar year, if your hire date is on or before June 30, you will receive
two floating holidays. You will receive one floating holiday this calendar year
if your hire date is after June 30. You should note that the Company may modify
salaries and benefits from time to time, as it deems necessary.

An important component of our compensation package includes the opportunity for
ownership in our Company. After your date of employment and upon approval of the
Board of Directors as appropriate, the Company will grant you an option to
purchase 100,000 shares of the Company’s common stock under the Company’s Stock
Option Plan. The price of the shares will be determined by the closing market
price of the company stock on the day prescribed by the Company. These options
will be subject to the terms and conditions of the Company’s Stock Option Plan
and Stock Option Agreement. The vesting schedule will commence on your date of
hire and be vested at 25% after 12 months of start of vesting and  1/48th per
month thereafter. You will also receive a grant of 35,000 Restricted Stock Units
upon approval by the Equity Awards Committee of the Company’s Board of Directors
or the Board of Directors as appropriate. Vesting will commence on your date of
hire, and vest annually over four (4) years. In addition, you will be eligible
to participate in the Ikanos Employee Equity Program which typically occurs in
the June timeframe, whereby employees are eligible for additional Company
equity.

As a key member of our team, you will be eligible to participate in the 2007 Key
Employee Plan that provides opportunity (subject to certain provisions) for
additional equity in the 1st quarter of 2007. A letter will be provided to you
outlining this plan.

You will be eligible to participate in the Sales Incentive Program at a target
annual cash bonus potential of $150,000.00 for 2006. Sales goals for the fiscal
year will be established between you and me after you join us based on our
current plan in place. You will receive a car allowance set at the level of the
VP WW Sales.

To assist in the geographic housing transition while in Singapore and up your
return to California, we will provide you with a one-time cash payment of
$36,000.00 upon your commencement of employment with us. This will be payable to
you within two pay cycles of the company. We will cover your relocation cost of
your standard household goods from Singapore back to California using a carrier
that is satisfactory to both you and Ikanos up to a maximum of $25,000.00.

In the event of severance of employment within twelve (12) months of your start
date the Company (or any parent or subsidiary of the Company) terminates your
employment without Cause then you will receive compensation, prorated bonus (as
if 100% earned) and other employee benefits for six (6) months following your
termination. Treatment of Options or RSUs Following a Change of Control: If
within twelve (12) months following a Change of Control: (i) you resign from
your employment with the Company (or any parent or subsidiary of the Company)
for Good Reason or (ii) the Company (or any parent or subsidiary of the Company)
terminates your employment without Cause, and you sign and do not revoke a
release of claims with the Company in a form acceptable to the Company, then:
Twenty-five percent (25%) of all unvested shares subject to your then
outstanding options to purchase shares of the Company’s common stock, granted
pursuant to the Company’s 1999 Stock Plan or other employee stock incentive
arrangements approved by the Company’s Board of Directors, will become fully
vested and exercisable as of the date of your termination. These vested options
will remain exercisable following such termination for the period prescribed in
the respective option agreements.

Notwithstanding the foregoing, you will only be entitled to this compensation if
you enter into (and do not revoke) a release of any and all claims against the
Company, in a form reasonably acceptable to the Company. Definitions: “Cause”
means: (i) your failure to perform your assigned duties or responsibilities
after notice from the Company describing your failure to perform such duties or
responsibilities; (ii) engaging in any act of dishonesty, fraud or
misrepresentation; (iii) violation of any federal or state law or regulation
applicable to the Company’s business; (iv) breach of any confidentiality
agreement or invention assignment agreement between you and the Company; or
(v) you being convicted of, or entering a plea of nolo contendere to, any crime
or committing any act of moral turpitude.



--------------------------------------------------------------------------------

“Change of Control” means either (i) the acquisition of the Company by another
entity by means of any transaction or series of related transactions (including,
without limitation, any reorganization, merger or consolidation or stock
transfer, but excluding any such transaction effected primarily for the purpose
of changing the domicile of the Company), unless the Company’s stockholders of
record immediately prior to such transaction or series of related transactions
hold, immediately after such transaction or series of related transactions, at
least 50% of the voting power of the surviving or acquiring entity (provided
that the sale by the Company of its securities for the purposes of raising
additional funds will not constitute a Change of Control hereunder); or (ii) a
sale of all or substantially all of the assets of the Company. “Good Reason”
will mean in connection with a Change of Control and without your express
written consent (i) a reduction of your duties, position or responsibilities;
(ii) a reduction by the Company in your base salary, as may be applicable, is in
effect immediately prior to such reduction; (iii) a material reduction by the
Company in the kind or level of employee benefits to which you are entitled
immediately prior to such reduction with the result that your overall benefits
package is significantly reduced; or (iv) your relocation to a facility or a
location more than 50 miles from your then present location.

You should be aware that your employment with the Company is for no specified
period and constitutes at will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice. Your continued employment with the Company is
contingent upon the successful completion of a background check. Upon completion
of this, Human Resources will confirm your employment status with the Company.

You will be eligible for a performance and salary review as part of Ikanos’
annual performance review process typically occurring in the first quarter of
each year.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

As a Company employee, you will be expected to abide by company rules and
regulations. You will be expected to sign and comply with an Employment,
Confidential Information, Invention Assignment and Arbitration Agreement which
requires, among other provisions, the assignment of patent rights to any
invention made during your employment at the Company and non-disclosure of
proprietary information. You will also be expected to sign and comply with our
Company Code of Conduct Policy and our Insider Trading Policy.

You agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the, terni of your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to me. A duplicate original is
enclosed for your records. This letter, along with the agreement relating to
proprietary rights between you and the Company, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by the Chief Executive Officer of the
Company and by you.

Nick, Ikanos is an exciting endeavor. We are delivering on a strategy in the
market that will cement our competitive position; and you, and your
contributions will be an important component of our success. We look forward to
working with you at Ikanos Communications.

Please call me with any questions that you may have about this offer.

Sincerely,

Rajesh Vashist

Chairman and Chief Executive Officer

Accepted and agreed to:

Date: 09/08/06

 

/s/ Nick Shamlou

Employee Signature

Cc: Chris Smith, Vice President, Human Resources

Enclosures:

Employment, Confidential Information, Invention Assignment and Arbitration
Agreement Company Code of Ethics

Insider Trading Policy

Duplicate Original Offer Letter